                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA


JERKYLE LAWRENCE, et al.                                           CIVIL ACTION

VERSUS                                                             NO. 16-994

NEW INDUSTRIES, LLC                                                JUDGE: NJB


                                            ORDER

       In this litigation, Plaintiffs, 17 individuals who were employed as laborers by Defendant

New Industries, LLC (“Defendant”), allege that Defendant did not pay overtime wages or

minimum wages in violation of the Fair Labor Standards Act (“FLSA”).1 Plaintiffs also allege that

Defendant violated Louisiana Revised Statute § 23:1163(A) by requiring employees to contribute

$1 for every hour worked into a pool of money called the “safety pool,” which Plaintiffs allege

Defendant used to satisfy workers’ compensation obligations.2 Pending before the Court is

Defendant’s “Motion for Summary Judgment.”3 Having considered the motion, the memoranda in

support and in opposition, the record, and the applicable law, the Court will grant the motion in

part and deny the motion in part.

                                        I. Background

A.     Factual Background

       Defendant is a corporation based in Morgan City, Louisiana, engaged in the business of


       1
           Rec. Docs. 1, 27.
       2
           Rec. Doc. 27.
       3
           Rec. Doc. 62.



                                               1
providing steel fabrication services to the oil and gas and marine industries, and Plaintiffs are

laborers who were employed by Defendant.4 In this litigation, Plaintiffs allege that Defendant

violated the minimum wage and overtime provisions of the FLSA.5

       According to the Amended Complaint, Defendant requires that Plaintiffs be ready for work

at 6:00 a.m., when Defendant’s jobsite whistle blew.6 Plaintiffs allege that the nature of their jobs

required them to perform tasks and other work before the 6:00 a.m. whistle.7 Specifically, Plaintiffs

assert that Defendant required its laborers to clock into work between 5:30 and 5:45 a.m. to change

clothes, put on personal protective equipment (“PPE”), and gather their tools.8 Plaintiffs allege that

a safety meeting took place at 6:00 a.m. each day when the whistle blew, which signified that

Defendant would begin payment to its laborers.9

       To signify the end of the workday, Plaintiffs contend that a whistle would blow, and

Defendant would stop payment to its laborers.10 However, Plaintiffs allege that they were still

required to perform work while not on the clock including putting away tools, returning PPE

clothing, and walking to their time card station to clock out.11



       4
           Rec. Doc. 27 at 2–4.
       5
           Id. at 1.
       6
           Id. at 4.
       7
           Id.
       8
           Id. at 5.
       9
           Id.
       10
            Id.
       11
            Id.



                                                  2
       At a minimum, Plaintiffs assert that Defendant did not pay them for 30 minutes each day.12

Plaintiffs also allege that they often worked more than 40 hours per week, and Defendant did not

pay “Plaintiffs one-and-half times their hourly rate for all hours they worked outside the

whistles.”13 Plaintiffs contend that “Defendant willfully violated Plaintiffs’ rights under the FLSA

because Defendant knew or showed reckless disregard for the fact that its compensation practices

violated the FLSA.”14

       Plaintiffs also allege that at the beginning of each year Defendant contributes $100,000 to

a fund referred to as the “safety pool.”15 According to the Amended Complaint, Plaintiffs were

required to pay one dollar for every hour worked toward the safety pool.16 Plaintiffs allege that the

safety pool was used to pay for workers’ compensation claims made against Defendant.17 Plaintiffs

contend that the safety pool was also used by Defendant to pay for miscellaneous expenses

including personal expenses of William New, Defendant’s executive.18 According to the Amended

Complaint, each business quarter Defendant disburses a percentage of the safety pool to its

employees, but employees do not receive back 100 percent of their contributions due to various




       12
            Id.
       13
            Id.
       14
            Id.
       15
            Id. at 6.
       16
            Id.
       17
            Id.
       18
            Id.



                                                 3
deductions made.19 Plaintiffs contend that the safety pool violates Louisiana Revised Statute

§ 23:1163, which prohibits an employer from deducting from its employees’ wages the amount of

employer pays for workers’ compensation obligations.20 Additionally, Plaintiffs assert that “the

safety pool system engenders hazardous and unjust working conditions by encouraging workers

to exert peer pressure over victims of work accidents to not make claims against the safety pool.”21

Plaintiffs also bring a revendicatory action pursuant to Louisiana Civil Code article 526 to recover

all money divested by Defendant, and an unjust enrichment claim to recover all money paid into

the safety pool.22

B.     Procedural Background

       Named Plaintiffs Jerkyle Lawrence and Alvin Griffin filed a Collective Action Complaint

on July 6, 2016, against Defendant alleging violations of the minimum wage and overtime

provisions of the FLSA.23 This matter was initially assigned to United States District Judge

Rebecca F. Doherty. On April 10, 2017, the parties filed a joint motion for conditional certification

of a collective action under the FLSA.24 On April 11, 2017, the Court conditionally certified a

class of “[c]urrent and former employees of New Industries, LLC who were employed at any time

from April 1, 2014 through the present date and who were employed in the following job positions:


       19
            Id.
       20
            Id. at 8.
       21
            Id. at 6.
       22
            Id. at 10–11.
       23
            Rec. Doc. 1 at 1.
       24
            Rec. Doc. 9.



                                                 4
welder, machine operator, fitter, crane operator, forklift operator, rigger, carpenter, tacker or

helper.”25 15 individuals joined the class.26

       With leave of Court, on August 29, 2017, Plaintiffs filed an Amended Complaint, adding

claims under Louisiana law regarding the safety pool.27 On December 21, 2017, the Court joined

Plaintiff’s state law claims in the class action with the FLSA claims.28

       On July 26, 2018, the case was reassigned to the undersigned Chief United States District

Judge.29 On February 19, 2019, Defendant filed the instant motion for summary judgment.30 On

March 12, 2019, Plaintiffs Alvin Griffin, Arthur Thompson, Stanley King, Norman Lightfoot,

Kevin Jennings and Ray Aucoin filed an opposition to the motion.31 On March 25, 2019,

Defendant filed a reply brief in further support of the motion.32 On June 4, 2019, the parties filed

a notice of voluntary dismissal and dismissed the claims of Alvin Griffin, Norman Lightfoot, and

Raymond Aucoin with prejudice.33 Plaintiffs Stanley King and Kevin Jennings also dismissed their

claims that they were not paid by Defendant for work they performed during lunch periods with



       25
            Rec. Doc. 10.
       26
            Rec. Docs. 12–24.
       27
            Rec. Doc. 19.
       28
            Rec. Doc. 41.
       29
            Rec. Doc. 47.
       30
            Rec. Doc. 62.
       31
            Rec. Doc. 64.
       32
            Rec. Doc. 67.
       33
            Rec. Doc. 89.



                                                 5
prejudice, but maintained their claims that they were not paid for setting up and putting away

tools before and after their workshifts.34 On June , 2019, the Court granted a “Motion for

Discovery Sanctions Pursuant to FRCP Rule 37” and dismissed the claims of Plaintiff Arthur

Thompson without prejudice.35

                                     II.Parties’ Arguments

A.     Defendant’s Arguments in Support of the Motion for Summary Judgment

       In its motion, Defendant argues that all of Plaintiffs’ claims should be dismissed with

prejudice because there are no genuine issues of material fact in dispute and Defendant is entitled

to judgment as a matter of law.36 First, Defendant argues that summary judgment should be granted

with respect to Plaintiffs’ FLSA claims because the time Plaintiffs allegedly spent putting on and

taking off PPE, walking to the time clock, and gathering tools is not compensable under the Portal-

to-Portal Act (“PPA”) and/or the de minimum rule.37 Second, Defendant contends that Plaintiffs’

state law claims must be dismissed because there is no evidence establishing that Defendant’s

employees contributed to the safety pool or that Defendant used funds from the safety pool to

satisfy its’ workers’ compensation obligations or pay personal expenses of Defendant and its

management.38




       34
            Id.
       35
            Rec. Doc. 90.
       36
            Rec. Doc. 62-14 at 1.
       37
            Id. at 13.
       38
            Id. at 27.



                                                6
           1.          Plaintiffs’ Claims Under the FLSA

           Defendant first argues that summary judgment should be granted with respect to Plaintiffs’

FLSA claims because time Plaintiffs allegedly spent putting on and taking off PPE, walking to the

time clock, and gathering tools is not compensable under the PPA and/or the de minimum rule.39

In support of this assertion, Defendant relies on a sworn declaration of William New (“the New

Declaration”) to establish that Defendant does not require its employees to arrive at work or clock

in at any specific time to don PPE or gather tools on an uncompensated basis.40 Additionally,

Defendant cites the New Declaration to support the assertion that employees were not required to

take off PPE, return tools, or perform any work at the end of their shifts on an uncompensated

basis.41

           Defendant also asserts that the claims of Cody Chauvin and Freddie Lewis must be

dismissed because Chauvin and Lewis did not answer Defendant’s requests for admissions, and

the Court issued an order deeming the requests for admission admitted.42 Defendant notes that

depositions of seven Plaintiffs were scheduled for the week of January 21, 2019, but four of the

seven deponents failed to appear.43 Moreover, Defendant argues that the deposition testimony of

the other Plaintiffs establishes the following: (1) there was no specified or designated time that




           39
                Id. at 13.
           40
                Id. (citing Rec. Doc. 62-2).
           41
                Id. (citing Rec. Doc. 62-2).
           42
                Id. at 14 (citing Rec. Doc. 45).
           43
                Id.



                                                    7
employees were required to appear at work; (2) no work was performed before the start of shift;

(3) employees did not perform any work after clocking out; (4) employees were given a 30 minute

break for lunch; (5) the deponents wore their steel toe boots to and from work; (6) it took a few

seconds to put on a hard hat, ear plugs, and safety glasses; (7) welders kept their welding-specific

PPE at their work stations and put the PPE on after the start of the work day; (8) employees were

not required to gather or retrieve tools prior to the start of their shift or return tools at the end of

their shift; (9) each deponent confirmed that all of the activities alleged in the lawsuit took place

during the course of the workday; and (10) each deponent acknowledged receiving overtime for

hours worked in excess of 40 hours in a workweek.44

       Defendant asserts that the Fifth Circuit has held that the donning and doffing of generic,

personal protective gear is not compensable under the PPA.45 Accordingly, Defendant asserts that

Plaintiffs’ claims for compensation under the FLSA for time spent donning and doffing PPE must

be dismissed as a matter of law.46 In addition, Defendant asserts that there is no evidence

supporting Plaintiffs’ allegation that they were required to report to work early or stay late on an

uncompensated basis to don and doff PPE.47

       Alternatively, Defendant argues that the time spent donning and doffing PPE is de minimis




       44
            Id. at 15–18 (citing Rec. Docs. 62-11, 62-12, 62-13).
       45
            Id. at 18 (Von Friewalde v. Boeing Aerospace Operations, Inc., 339 F. App’x 448 (5th Cir. 2009)).
       46
            Id. at 21.
       47
            Id.



                                                          8
and, therefore, not compensable.48 Defendant points to the New Declaration and the testimony of

the Plaintiffs who were deposed to support this assertion, which indicate that it took a few seconds

to put on a hard hat, safety glasses, and ear plugs.49 In support, Defendant also cites a Supreme

Court case stating that “[a] majority of courts have found daily periods of approximately ten (10)

minutes de minimis as a matter of law.”50

       Defendant also argues that time spent walking to the time clock is excluded from FLSA

coverage by the explicit terms of the PPA.51 Furthermore, Defendant argues that time spent

gathering and replacing tools is not compensable because employees were not required to gather

or replace tools outside their paid work shifts.52 Additionally, Defendant asserts that time spent

retrieving and replacing tools is not compensable because these tasks are not indispensable and

integral to Plaintiffs’ employment.53 Alternatively, Defendant contends that the time spent

performing these tasks is de minimis.54 Accordingly, Defendant argues that there is no genuine

issue of material fact in dispute and Plaintiffs’ FLSA claims must be dismissed as a matter of law.55




       48
            Id.
       49
            Id.
       50
            Id. at 23 (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692, 66 S.Ct. 1187, 1195 (1946)
       51
            Id. at 24 (citing 29 U.S.C. §254(a)(1)).
       52
            Id. at 25.
       53
            Id. at 26.
       54
            Id.
       55
            Id. at 27.



                                                         9
        2.          Plaintiffs’ State Law Claims

        Second, Defendant contends that Plaintiffs’ state law claims must be dismissed because

there is no evidence establishing that Defendant’s employees contributed to the safety pool or that

Defendant used funds from the safety pool to satisfy its workers’ compensation obligations or pay

personal expenses of Defendant and its management.56 In support of this assertion, Defendant

again cites the New Declaration.57 Specifically, New states that there were no deductions from

employees’ pay for contributions to a safety pool.58 Therefore, Defendant argues that there is no

genuine issue of material fact in dispute, and Plaintiffs’ state law claims must be dismissed as a

matter of law.59

B.       Plaintiffs’ Arguments in Opposition to the Motion for Summary Judgment

        Plaintiffs Stanley King and Kevin Jennings filed an opposition to the motion.60 According

to the opposition, Jerkyle Lawrence, Craig Reaux, Trevor Alcina, Dontrell Brown, Dale Mitchell,

Cody Chauvin, Leroy Jones, Joaquin Mirajes, Freddie Lewis, Christobal Lopez, and Anthony

Lightfoot have not been in communication with Plaintiffs’ counsel despite counsel’s repeated




        56
             Id.
        57
             Id.
        58
             Id. at 28 (citing Rec. Doc. 62-2).
        59
             Id. at 29.
        60
           Rec. Doc. 64 at 1. Plaintiff Arthur Thompson also opposed the motion. However, the Court has dismissed
the claims of Arthur Thompson without prejudice. Accordingly, because the claims of Arthur Thompson’s claims are
no longer pending before the Court, they are not addressed in this Order. Plaintiffs Alvin Griffin, Norman Lightfoot,
and Raymond Aucoin also opposed the motion. However, their claims were voluntarily dismissed on June 4, 2019.



                                                        10
attempts to contact them.61 Therefore, those Plaintiffs did not submit any formal opposition to the

motion.62 Additionally, the opposition notes that none of the plaintiffs oppose dismissal of the state

law claims.63

          The opposition clarifies that Plaintiffs Stanley King and Kevin Jennings are claiming that

they were not paid to set up and return equipment.64 In support, Plaintiffs attach declarations by

each of these individuals, stating that they were not paid for setting up and/or putting away their

equipment.65 Additionally, Plaintiffs assert that this work was indispensable and integral to their

jobs.66

          Specifically, Kevin Jennings states that he cut new rope lengths, selected and tested the

“come along” tools required for the workday.67 Stanley King states that he set up his welding

equipment before the shift began, and that he needed more time than the five minutes allotted to

return his equipment.68 Plaintiffs contend that Defendant has put forth no evidence that the claims

of Plaintiffs King, Lightfoot and Jennings were de minimus or cited any case law supporting

Defendant’s argument that the amount of time Plaintiffs worked, but were not paid, was de



          61
               Id.
          62
               Id.
          63
               Id. at 2.
          64
               Id. at 1.
          65
               Id. at 2.
          66
               Id.
          67
               Id. (citing Rec. Doc. 64-5).
          68
               Id. (citing Rec. Doc. 64-8).



                                                  11
minimus.69 Additionally, Plaintiffs assert that this case is administratively provable as the amount

of damages is easily calculable because it is undisputed that each Plaintiff clocked in when he

came to work but was not paid until the safety meeting began.70

C.     Defendant’s Arguments in Further Support of the Motion for Summary Judgment

       In the reply brief, Defendant contends that Plaintiffs have improperly raised new claims in

opposition to the motion for summary judgment.71 Specifically, Defendant asserts that the claim

that Plaintiffs were not paid for time spent setting up equipment was not alleged in either the

Complaint or the Amended Complaint.72 Defendants contend that it is well settled that a plaintiff

cannot assert claims for the first time in opposition to a motion for summary judgment.73

Additionally, Defendant notes that Fifth Circuit has held that district courts do not abuse their

discretion when they disregard claims, or theories of liability, not presented in the complaint but

asserted in opposition to summary judgment.74

       Defendant argues that Plaintiffs presented insufficient evidence to overcome summary

judgment with respect to the claim that they were not paid for time spent setting up, gathering, and

returning equipment.75 Defendant contends that the declarations of Jennings and King are


       69
            Id.
       70
            Id.
       71
            Rec. Doc. 67 at 1.
       72
            Id. at 2.
       73
            Id. at 3 (citing Cutrera v. Bd. of Sup'rs of LSU, 429 F.3d 108, 113 (5th Cir. 2005)).
       74
            Id. (citing De Franceschi v. BAC Home Loans Servicing, 477 F. App’x 200, 204 (5th Cir. 2012)).
       75
            Id.



                                                           12
unsubstantiated, self-serving, and conclusory.76 Defendant argues that Plaintiffs speculate on the

amount of time worked, and do not set forth facts showing that the alleged unpaid work put them

above 40-hours per week or reduced their pay below minimum wage.77 To the extent that the

Plaintiffs’ time records might show that they clocked in prior to 6:00 a.m., Defendants assert

Plaintiffs have offered nothing other than their own testimony to show that they allegedly spent

that time performing compensable activities, as opposed to visiting with other employees, drinking

coffee, or performing other noncompensable activities.78

       Furthermore, Defendant contends that these tasks are not compensable under the PPA

because they are preliminary and postliminary activities.79 Defendant also asserts that the time

spent performing these activities was de minimis.80                 Additionally, Defendant contends that

Plaintiffs’ declarations do not establish that Defendant had actual or constructive knowledge that

Plaintiffs performed the work without pay, as required by the FLSA.81 For these reasons,

Defendant asserts that Plaintiffs’ declarations are insufficient to defeat summary judgment.82




       76
            Id. at 7.
       77
            Id.
       78
            Id. at 8.
       79
            Id. at 9.
       80
            Id. at 10.
       81
            Id. (citing Von Friewalde v. Boeing Aerospace Oper., 339 F. App’x 448, 445 (5th Cir. 2009)).
       82
            Id.



                                                        13
                                                  III. Legal Standard

           Summary judgment is appropriate when the pleadings, the discovery, and any affidavits

show that “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”83 When assessing whether a dispute as to any material fact exists, the court

considers “all of the evidence in the record but refrains from making credibility determinations or

weighing the evidence.”84 All reasonable inferences are drawn in favor of the nonmoving party,

but “unsupported allegations or affidavits setting forth ‘ultimate or conclusory facts and

conclusions of law’ are insufficient to either support or defeat a motion for summary judgment.”85

If the record, as a whole, “could not lead a rational trier of fact to find for the non-moving party,”

then no genuine issue of fact exists and the moving party is entitled to judgment as a matter of

law.86 The nonmoving party may not rest upon the pleadings, but must identify specific facts in

the record and articulate the precise manner in which that evidence establishes a genuine issue for

trial.87

           The party seeking summary judgment always bears the initial responsibility of informing

the Court of the basis for its motion and identifying those portions of the record that it believes




           83
           Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986); Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
           84
                Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
           85
                Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little, 37 F.3d at 1075.
           86
                Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986).
           87
                See Celotex, 477 U.S. at 325; Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).



                                                             14
demonstrate the absence of a genuine issue of material fact.88 Thereafter, the nonmoving party

should “identify specific evidence in the record, and articulate” precisely how that evidence

supports his claims.89 To withstand a motion for summary judgment, the nonmoving party must

show that there is a genuine issue for trial by presenting evidence of specific facts.90 The

nonmovant’s burden of demonstrating a genuine issue of material fact is not satisfied merely by

creating “some metaphysical doubt as to the material facts,” “by conclusory allegations,” by

“unsubstantiated assertions,” or “by only a scintilla of evidence.”91 Rather, a factual dispute

precludes a grant of summary judgment only if the evidence is sufficient to permit a reasonable

trier of fact to find for the nonmoving party. Hearsay evidence and unsworn documents that cannot

be presented in a form that would be admissible in evidence at trial do not qualify as competent

opposing evidence.92

                                                      IV. Analysis

        Defendant raises two issues in the motion for summary judgment.93 First, Defendant argues

that summary judgment should be granted with respect to Plaintiffs’ FLSA claims because time

Plaintiffs allegedly spent putting on and taking off PPE, walking to the time clock, and gathering



        88
              Celotex, 477 U.S. at 323.
        89
              Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994).
        90
              Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012) (citing Anderson v. Liberty, 477 U.S. 242, 248–
49 (1996)).
        91
              Little, 37 F.3d at 1075.
        92
              Martin v. John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987); Fed. R .Civ. P. 56(c)(2).
        93
             Rec. Doc. 62-14 at 1.



                                                            15
tools is not compensable under the PPA and/or the de minimum rule.94 Second, Defendant contends

that Plaintiffs’ state law claims must be dismissed because there is no evidence establishing that

Defendant’s employees contributed to the safety pool.95

       In reply, Defendant contends that these claims must be dismissed because they were not

raised in either the Complaint or the Amended Complaint.96 Alternatively, Defendant argues that

Plaintiffs have not presented sufficient evidence to survive summary judgment.97 Accordingly, the

Court will address each of these issues in turn.

       As an initial matter, the Court notes that Plaintiffs do not oppose dismissal of the state law

claims.98 Additionally, Plaintiffs do not oppose dismissal of the FLSA claims of Plaintiffs Jerkyle

Lawrence, Craig Reaux, Trevor Alcina, Dontrell Brown, Dale Mitchell, Cody Chauvin, Leroy

Jones, Joaquin Mirajes, Freddie Lewis, Christobal Lopez, and Anthony Lightfoot.99 Accordingly,

the Court will grant summary judgment with respect to the state law claims and the FLSA claims

of Plaintiffs Jerkyle Lawrence, Craig Reaux, Trevor Alcina, Dontrell Brown, Dale Mitchell, Cody

Chauvin, Leroy Jones, Joaquin Mirajes, Freddie Lewis, Christobal Lopez, and Anthony Lightfoot.

       Plaintiffs originally opposed dismissal of the FLSA claims brought by Plaintiffs Stanley




       94
            Id. at 13.
       95
            Id. at 27.
       96
            Rec. Doc. 67 at 1.
       97
            Id. at 3.
       98
            Rec. Doc. 64 at 2.
       99
            Id. at 1.



                                                   16
King, Norman Lightfoot, Kevin Jennings, Alvin Griffin, and Ray Aucoin.100 However, on June 4,

2019, the parties filed a notice of voluntary dismissal and dismissed the claims of Alvin Griffin,

Norman Lightfoot, and Raymond Aucoin with prejudice.101 Plaintiffs Stanley King and Kevin

Jennings also dismissed their claims that they were not paid by Defendant for work they performed

during lunch periods with prejudice, but maintained their claims that they were not paid for

setting up and putting away tools before and after their workshifts.102 On June , 2019, the Court

granted a “Motion for Discovery Sanctions Pursuant to FRCP Rule 37” and dismissed the

claims of Plaintiff Arthur Thompson without prejudice.103 Therefore, the only claims that

remain are Plaintiffs Kevin Jennings and Stanley King’s claims that they were not paid for

setting up and putting away tools before and after their workshifts.

A.     Claims Raised for the First Time in Opposition to the Motion for Summary Judgment

       Defendant contends that Plaintiffs have improperly raised new claims in opposition to the

motion for summary judgment.104 Specifically, Defendant asserts that Plaintiffs did not allege in

either the Complaint or the Amended Complaint that they were not paid for work performed during

their lunch breaks.105 Defendant also asserts that the claim that Plaintiffs were not paid for time




       100
             Rec. Doc. 64.
       101
             Rec. Doc. 89.
       102
             Id.
       103
             Rec. Doc. 90.
       104
             Rec. Doc. 67 at 1.
       105
             Id.



                                                17
spent setting up equipment was not alleged in either the Complaint or the Amended Complaint.106

        A properly pleaded complaint must give “fair notice of what the claim is and the grounds

upon which it rests.”107 Accordingly, the Fifth Circuit has stated that “district courts do not abuse

their discretion when they disregard claims or theories of liability not present in the complaint and

raised first in a motion opposing summary judgment.”108

        Defendant asserts that the claim that Plaintiffs were not paid for time spent setting up

equipment was not alleged in either the Complaint or the Amended Complaint. However, the Court

finds this argument unavailing. In the Amended Complaint, Plaintiffs allege that “Defendant

requires its laborers to gather the tools that they will need and meet at 6:00 am for a safety

meeting.”109 The Amended Complaint also alleges that at the end of the day employees must “put

away Defendant’s tools.”110 In opposition to the motion for summary judgment, Plaintiffs present

declarations of Stanley King and Kevin Jennings, stating that they were not paid for setting up

and/or putting away their equipment, including a sub arc welding machine, rope, “come along”

tools, and welding equipment.111

        Merriam-Webster Dictionary defines a “tool” as “something (such as an instrument or



        106
              Id. at 2.
        107
             De Franceschi v. BAC Home Loans Servicing, 477 F. App’x 200, 204 (5th Cir. 2012) (quoting Ashcroft
v. Iqbal, 556 U.S. 662, 698–99, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)).
        108
              Id.
        109
              Rec. Doc. 27 at 5.
        110
              Id.
        111
              Rec. Doc. 64 at 2.



                                                      18
apparatus) used in performing an operation or necessary in the practice of a vocation or

profession.”112 Merriam-Webster Dictionary defines “equipment” as “the set of articles or physical

resources serving to equip a person or thing.”113 The items described in Plaintiffs’ declarations

appear to fall under the common definition of both tools and equipment. Therefore, the Court

concludes that this claim was properly raised in the Amended Complaint. Accordingly, the Court

will proceed to address whether Defendants are entitled to summary judgment on Plaintiffs’ claims

that they were not paid for time spent setting up and putting away tools or equipment.

B.          Whether Defendants are Entitled to Summary Judgment on Plaintiffs’ Claims that They
            were not Paid for Time Spent Setting Up and Putting Away Tools or Equipment

            The FLSA mandates that “no employer shall employ any of his employees . . . for a

workweek longer than forty hours unless such employee receives compensation for his

employment in excess of the hours above specified at a rate not less than one and one-half times

the regular rate at which he is employed.”114 “Moreover, the FLSA generally requires employers

to pay employees for all hours worked.”115 “If an employer violates the overtime-compensation

requirement, it is ‘liable to the employee or employees affected in the amount of their unpaid

minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional



            112
                  Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/tool (last visited June 3,
2019).
            113
                  Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/equipment (last visited June
3, 2019).
         114
             Von Friewalde v. Boeing Aerospace Oper., 339 F. App’x 448, 453 (5th Cir. 2009) (quoting 29 U.S.C.
§ 207(a)(1)).
            115
                  Id. (citing 29 U.S.C. §§ 206, 207; Alvarez v. IBP, Inc., 339 F.3d 894, 902 (9th Cir.2003), aff’d, 546 U.S.
21 (2005)).



                                                               19
equal amount as liquidated damages.’”116

         As noted above, in opposition to the motion for summary judgment, Plaintiffs present

declarations of Stanley King and Kevin Jennings, stating that they were not paid for setting up

and/or putting away their equipment.117 Defendant argues that Plaintiffs presented insufficient

evidence to overcome summary judgment because Plaintiffs have not pointed to any evidence

establishing that the alleged unpaid work put them above 40-hours per week or reduced their pay

below minimum wage.118 The Court finds this argument unavailing because the FLSA generally

requires employers to pay employees for all hours worked.119 Furthermore, it is undisputed that

each Plaintiff clocked in when he came to work but was not paid until the safety meeting began.

Therefore, the amount of overtime work performed by each Plaintiff can readily be calculated at

trial.

         Additionally, Defendant contends that these tasks are not compensable under the PPA

because they are preliminary and postliminary activities.120 Defendant also asserts that the time

spent performing these activities was de minimis.121 Furthermore, Defendant contends that

Plaintiffs’ declarations do not establish that Defendant had actual or constructive knowledge that



         116
               Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 379 (5th Cir. 2019) (quoting 29 U.S.C.
§ 216(b)).
         117
               Rec. Doc. 64 at 2.
         118
               Rec. Doc. 67 at 7.
         119
               Von Friewalde, 339 F. App’x at 453.
         120
               Id. at 9.
         121
               Id. at 10.



                                                         20
Plaintiffs performed the work without pay, as required by the FLSA.122 Accordingly, the Court

will address each of these issues in turn.

       1.          Whether the Activities are Excluded from Coverage under the PPA

       As the Fifth Circuit has noted, “not all activities performed in the workplace are necessarily

compensable under the FLSA.”123 In particular, the Portal-to-Portal Act of 1947 amended the

FLSA to provide that employers are not required to compensate employees for:

       (1) walking, riding, or traveling to and from the actual place of performance of the
       principal activity or activities which such employee is employed to perform, and
       (2) activities which are preliminary to or postliminary to said principal activity or
       activities,
       which occur either prior to the time on any particular workday at which such
       employee commences, or subsequent to the time on any particular workday at
       which he ceases, such principal activity or activities.124
       In Steiner v. Mitchell, the Supreme Court held that preliminary or postliminary activities

are compensable if they are not excluded under Section 254(a)(1) and are “an integral and

indispensable part of the principal activities for which covered workmen are employed.”125 “To be

‘integral and indispensable,’ an activity must be necessary to the principal work performed and

done for the benefit of the employer.”126 In Integrity Staffing Solutions, Inc. v. Busk, the Supreme

Court provided additional guidance on this issue, stating that “[a]n activity is therefore integral


       122
             Id.
       123
             Id.
       124
             29 U.S.C. § 254(a).
       125
             350 U.S. 247, 256 (1956).
       126
             Von Friewalde, 339 F. App’x at 454 (quoting Alvarez, 339 F.3d at 902–03).



                                                        21
and indispensable to the principal activities that an employee is employed to perform if it is an

intrinsic element of those activities and one with which the employee cannot dispense if he is to

perform his principal activities.”127 “Busk conveys that whether an activity is integral and

indispensable to an employee’s principal activities does not turn on whether the activity benefits

the employer or whether the employer requires the activity.”128 The Court expressly stated that

“[i]f the test could be satisfied merely by the fact that an employer required an activity, it would

sweep into ‘principal activities’ the very activities that the Portal-to-Portal Act was designed to

address.”129

       The Supreme Court has identified some activities that satisfy the “integral and

indispensable” test. In Steiner, the high Court held that changing clothes and showering was

integral and indispensable to the workers’ principal activity of manufacturing automotive-type

wet-storage batteries, which involved dangerous chemicals and fumes.130 In Mitchell v. King

Packing Co., the Court concluded that knife-sharpening activities were integral and indispensable

to the employees’ work at the meat-packing plant.131 Conversely, in Busk, the Court concluded

that mandatory security screenings were not integral and indispensable to the warehouse

employees’ work of retrieving and packaging products for shipment to customers.132


       127
             135 S.Ct. 515, 517 (2014).
       128
             Bridges v. Empire Scaffold, L.L.C., 875 F.3d 222, 227–28 (5th Cir. 2017) (citing Busk, 135 S.Ct. at 519).
       129
             Busk, 135 S.Ct. at 519.
       130
             350 U.S. at 249–50.
       131
             350 U.S. 260, 262–30 (1956).
       132
             Busk, 135 S.Ct. at 518.



                                                          22
       The Fifth Circuit’s opinion in Von Friewalde v. Boeing Aerospace Operations, Inc. is

particularly instructive in this case.133 There, the plaintiffs were employed as mechanics, quality

inspectors, tool control attendants, and ramp operators at Boeing’s facility in San Antonio, Texas,

dedicated to maintaining and repairing military aircraft.134 Boeing required employees to “clock

in” anytime within 30 minutes prior to their assigned shift and “clock out” anytime within 18

minutes after their shift.135 Employees were paid for the set number of hours covered by their

shifts, but were automatically paid overtime if they clocked in before the 30 minute grace period

or clocked out after the 18 minute grace period.136 The plaintiffs sought overtime wages for the

following activities allegedly performed outside of their actual shift times: “walking between their

lockers and their work stations; obtaining and inventorying tools; donning and doffing ordinary

protective gear such as safety glasses and hearing protection; and entering time and performing

other work-related tasks on Boeing’s computers.”137 The district court granted summary judgment

in favor of Boeing, finding that the activities for which the plaintiffs sought overtime payment

were non-compensable as a matter of law.138

       On appeal, the Fifth Circuit determined that time spent obtaining standard tool bags,

clocking in and out, and donning and doffing generic safety gear involved a de minimis amount of


       133
             Von Friewalde, 339 F. App’x at 448.
       134
             Id. at 451.
       135
             Id.
       136
             Id.
       137
             Id. at 452.
       138
             Id.



                                                   23
time and therefore were non-compensable activities under the FLSA.139 However, the Fifth Circuit

found that “the following activities, if actually proven to involve more than a de minimis amount

of time, were compensable as a matter of law: performing substantive tasks on Boeing computers

. . .; checking specialized tools in and out of the tool crib and . . . preparing the tool crib prior to

the shift and putting away tools at the close of the shift; and cleaning up work stations at the end

of the shift.”140 Nevertheless, the Fifth Circuit noted that the plaintiffs still bore “the burden of

proving that they performed these activities ‘off the clock’ and were not adequately paid for their

efforts.”141

        In this case, Kevin Jennings states that he was employed as a rigger and was responsible

for cutting new rope lengths and selecting and testing the “come-along” tools required for the

workday.142 Stanley King states that he set up his welding equipment before the shift began, and

that he needed more time than the five minutes allotted to return his equipment.143

        Plaintiffs have presented evidence showing that they could not complete their job duties as

riggers and welders without first completing these preliminary and postliminary activities.

Plaintiffs have presented evidence to show that these preliminary or postliminary activities are

“integral and indispensable to the principal activities that [Plaintiffs are] employed to perform” in




        139
              Id. at 454.
        140
              Id. at 454–55.
        141
              Id. at 455.
        142
              Rec. Doc. 64-5 at 1.
        143
              Rec. Doc. 64-8 at 1.



                                                  24
that the activities were ones that Plaintiffs could dispense with if they were to perform their

principal activities.144 Therefore, the Court concludes that these activities are compensable under

the FLSA.

           2.          Whether Time Spent Performing these Activities was De Minimis

           “[E]ven if an activity might otherwise be compensable, [courts] may disregard de minimis

claims ‘concern[ing] only a few seconds or minutes of work beyond the scheduled working

hours.’”145 As the Fifth Circuit has recognized, “[m]ost courts have found daily periods of

approximately 10 minutes de minimus even though otherwise compensable.”146

           Kevin Jennings and Stanley King have presented evidence showing that they were not

compensated for 10 to 15 minutes per day. Specifically, Kevin Jennings states that it took him 10

to 15 minutes per day to cut the rope lengths and 5 minutes to select the come-along tools, and he

was not paid for this time.147 Finally, Stanley King states that it took him 10 to 15 minutes to set

up the welding equipment and 10 to 15 minutes to put the equipment away, and he was not paid

for this time.148 Accordingly, the Court concludes that these tasks may have involved more than a

de minimis amount of time and may be compensable. Therefore, Defendant is not entitled to

summary judgment as a matter of law with respect to the FLSA claims of Kevin Jennings and



           144
                 135 S.Ct. 515, 517 (2014).
           145
                 Von Friewalde, 339 F. App’x at 454 (quoting Anderson v. Mount Clemens Pottery Co., 328 U.S. 680, 692
(1946)).
           146
                 Id. (internal citations omitted).
           147
                 Rec. Doc. 64-5 at 1.
           148
                 Rec. Doc. 64-8 at 1.



                                                           25
Stanley King.

          3.          Whether Defendant had Actual or Constructive Knowledge of the Work

          The Fifth Circuit has determined that a plaintiff must show that he or she was “employed”

during the time period for which he or she seeks overtime compensation, which requires the

plaintiff to show that the employer had actual or constructive knowledge that the plaintiff was

working overtime.149 Constructive knowledge exists if an employer “exercising reasonable

diligence” would become aware that an employee is working overtime.150 As the Fifth Circuit has

held, “[a]n employer who is armed with [knowledge that an employee is working overtime] cannot

stand idly by and allow an employee to perform overtime work without proper compensation, even

if the employee does not make a claim for the overtime compensation.”151 In Newton v. City of

Henderson, the Fifth Circuit recognized that if an employee fails to notify or “deliberately

prevents” the employer from acquiring knowledge that the employee worked overtime, the

employer’s failure to pay overtime is not a violation of FLSA.152 However, the Fifth Circuit also

instructed that employees are not prevented from claiming additional overtime beyond the hours

reported if “the employer knew or had reason to believe that the reported information was




          149
            Von Friewalde v. Boeing Aerospace Operations, Inc., 339 F. App’x 448, 459 (5th Cir. 2009); Newton v.
City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995); see also Bass v. City of Jackson, Miss., 878 F. Supp. 2d 701, 707
(S.D. Miss. 2011); Garner v. Chevron Phillips Chem. Co., L.P., 834 F. Supp. 2d 528, 544–45 (S.D. Tex. 2011).
          150
            Von Friewalde, 339 F. App’x at 455 (citing Brennan v. Gen. Motors Acceptance Corp., 482 F.2d 825, 827
(5th Cir. 1973)).
          151
                Newton, 47 F.3d at 748 (quoting Forrester v. Roth’s I.G.A. Foodliner, Inc., 646 F.2d 413, 414 (9th Cir.
1981)).
          152
                Id.



                                                            26
inaccurate.”153

       In this case, the parties do not dispute that each Plaintiff clocked-in when he arrived at

work but was not paid until the morning safety meeting began. Defendant asserts that Plaintiffs

did not begin working until after the morning meeting. In opposition, Plaintiffs have presented

declarations of Kevin Jennings and Stanley King showing that they performed work before the

morning meeting began. Considering that Defendant was aware of the times that Plaintiffs clocked

into work each day, there is a disputed issue of material fact as to whether Plaintiffs were working

during the time-period between when they clocked in and when the morning safety meeting began

and whether Defendant had actual or constructive knowledge that Plaintiffs were working during

that period. Accordingly, the Court denies the motion for summary judgment as to the FLSA

claims of Kevin Jennings and Stanley King.

                                                  V. Conclusion

       As discussed above, Plaintiffs do not oppose dismissal of the state law claims.154

Additionally, Plaintiffs do not oppose dismissal of the FLSA claims of Plaintiffs Jerkyle Lawrence,

Craig Reaux, Trevor Alcina, Dontrell Brown, Dale Mitchell, Cody Chauvin, Leroy Jones, Joaquin

Mirajes, Freddie Lewis, Christobal Lopez, and Anthony Lightfoot.155 Therefore, the Court grants

summary judgment as to these claims. However, there is a disputed issue of material fact as to

whether Plaintiffs were working during the time-period between when they clocked in and when



       153
             Id. at 749 (citing Brumbelow v. Quality Mills, Inc., 462 F.2d 1324, 1327 (5th Cir. 1972)).
       154
             Rec. Doc. 64 at 2.
       155
             Id. at 1.



                                                          27
the morning safety meeting began and whether Defendant had actual or constructive knowledge

that Plaintiffs were working during that period. Therefore, the Court denies the motion for

summary judgment as to the FLSA claims of Kevin Jennings and Stanley King. Accordingly,

       IT IS HEREBY ORDERED that Defendant’s “Motion for Summary Judgment”156 is

GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that the motion is GRANTED to the extent it requests

dismissal of Plaintiffs’ state law claims and the FLSA claims of Plaintiffs Jerkyle Lawrence, Craig

Reaux, Trevor Alcina, Dontrell Brown, Dale Mitchell, Cody Chauvin, Leroy Jones, Joaquin

Mirajes, Freddie Lewis, Christobal Lopez, and Anthony Lightfoot. The motion is DENIED in all

other respects.

                                    5th day of June, 2019.
       NEW ORLEANS, LOUISIANA this _____



                                             ________________________________
                                             NANNETTE JOLIVETTE BROWN
                                             CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




       156
             Rec. Doc. 62.



                                                28
